         Case ~:18-CV-UL.UIJ.-\...,t-" UUL.Ulllt::llL /L.-J..
                                                            r lll..U '~~~
                                                                  Vvl.J-111...V   -   -·   -

         Case 2:18-cv-02071-CFK Document 74 Filed 03/18/20 Page 1 of 1



                    IN THE UNITED ST A TES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES EVERETT SHELTO:"J                                No. 2: l 8-cv-02071
                        Plaintiff
                                                       Honorable Chad F. Kenney
           V.

FAST ADVANCE FUNDING, LLC
                         Defendant
                                     L       ORDER:
                           "'\\'4~
         AND NOW, this __\ ___ day of March, 2020, upon consideration of the parties'

Stipulation to Release Funds from Court Registry, and finding good cause exists, it is hereby

ORDERED and DECREED that the Stipulation is hereby APPROVED and made an Order of

Court.

         The Clerk of Court shall forthwith disburse the sum of $38,326.88 from the Court's

Registry to Plaintiffs counsel via check made payable to: Reo Law LLC IOLT A, P.O. Box 5100

Mentor, Ohio 44061. Upon Plaintiffs counsel's receipt of the sum of $38,326.88, Plaintiff shall

file a satisfaction of judgment with the Court within ten ( 10) days.
